PER CURIAM.
Appellant, Anthony Corbitt, was tried by jury and convicted of robbery with a firearm, armed kidnapping and armed burglary. His ease was assigned to the Fifteenth Judicial Circuit’s special habitual felony offender division of the circuit court. Appellant was declared an habitual felony offender and sentenced to life in prison for the armed robbery and armed kidnapping charges and to thirty years in prison for the armed burglary offense. In accordance with Hartley v. State, 650 So.2d 1044 (Fla. 4th DCA 1995), we affirm appellant’s conviction but vacate the sentence and remand for resentencing before a different trial judge. We have considered the other issues raised by appellant and find no error.
POLEN, FARMER and STEVENSON, JJ., concur.